Case 1:20-cv-04920-MKV Document 46-3 Filed 11/16/20 Page 1 of 23




                                                             PFE000046
Case 1:20-cv-04920-MKV Document 46-3 Filed 11/16/20 Page 2 of 23




                                                             PFE000047
Case 1:20-cv-04920-MKV Document 46-3 Filed 11/16/20 Page 3 of 23




                                                             PFE000048
Case 1:20-cv-04920-MKV Document 46-3 Filed 11/16/20 Page 4 of 23




                                                             PFE000049
Case 1:20-cv-04920-MKV Document 46-3 Filed 11/16/20 Page 5 of 23




                                                             PFE000050
Case 1:20-cv-04920-MKV Document 46-3 Filed 11/16/20 Page 6 of 23




                                                             PFE000051
Case 1:20-cv-04920-MKV Document 46-3 Filed 11/16/20 Page 7 of 23




                                                             PFE000052
Case 1:20-cv-04920-MKV Document 46-3 Filed 11/16/20 Page 8 of 23




                                                             PFE000053
Case 1:20-cv-04920-MKV Document 46-3 Filed 11/16/20 Page 9 of 23




                                                             PFE000054
Case 1:20-cv-04920-MKV Document 46-3 Filed 11/16/20 Page 10 of 23




                                                             PFE000055
Case 1:20-cv-04920-MKV Document 46-3 Filed 11/16/20 Page 11 of 23




                                                             PFE000056
Case 1:20-cv-04920-MKV Document 46-3 Filed 11/16/20 Page 12 of 23




                                                             PFE000057
Case 1:20-cv-04920-MKV Document 46-3 Filed 11/16/20 Page 13 of 23




                                                             PFE000058
Case 1:20-cv-04920-MKV Document 46-3 Filed 11/16/20 Page 14 of 23




                                                             PFE000059
Case 1:20-cv-04920-MKV Document 46-3 Filed 11/16/20 Page 15 of 23




                                                             PFE000060
Case 1:20-cv-04920-MKV Document 46-3 Filed 11/16/20 Page 16 of 23




                                                             PFE000061
Case 1:20-cv-04920-MKV Document 46-3 Filed 11/16/20 Page 17 of 23




                                                             PFE000062
Case 1:20-cv-04920-MKV Document 46-3 Filed 11/16/20 Page 18 of 23




                                                             PFE000063
Case 1:20-cv-04920-MKV Document 46-3 Filed 11/16/20 Page 19 of 23




                                                             PFE000064
Case 1:20-cv-04920-MKV Document 46-3 Filed 11/16/20 Page 20 of 23




                                                             PFE000065
Case 1:20-cv-04920-MKV Document 46-3 Filed 11/16/20 Page 21 of 23




                                                             PFE000066
Case 1:20-cv-04920-MKV Document 46-3 Filed 11/16/20 Page 22 of 23




                                                             PFE000067
Case 1:20-cv-04920-MKV Document 46-3 Filed 11/16/20 Page 23 of 23




                                                             PFE000068
